DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/021,402 filed on 09/15/2020. Claims 1-20 are pending in the office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 12-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara (U.S. Pat. 5,920,466) in view of Baarman et al., (U.S. Pat. 8,531,153).
With respect to claims 1 and 18: Hirahara teaches an apparatus for wireless power reception (‘466, fig. 1, remote 14 (wireless power reception)), comprising: 
a coil comprising a first end (‘466, fig. 5-6, ground connection, see the label as “1st End” as reproduction fig. 5 as below), a second end (‘466, fig. 5-6, top of coil 13, see the label as “2nd End” as reproduction fig. 5 as below), and a tap (‘466, fig. 5-6, tap between coils 13 and 14, see the label as “tap” as reproduction fig. 5 as below), wherein the coil defined by the first end and the second end is configured to provide a first voltage (‘466, fig. 5, first voltage 14V), and the coil defined by the first end and the tap is configured to provide a second voltage (‘466, fig. 5, second voltage 7V); 
a first rectifying unit coupled with the first end and the second end of the coil (‘466, fig. 5, first rectifying diode 15); 
a second rectifying unit coupled with the first end and the tap of the coil (‘466, fig. 5, second rectifying diode 16); 
There is the plurality of voltage outputs (i.e., first voltage 14V, and second voltage 7V) to charge different capacitors 23 and 24, but Hirahara does not teach the charging unit charging a battery using first voltage and second voltage supplying a power to a wireless receiving chip.
Baarman teaches wireless power supply systems includes a secondary coil with tap (’153, fig. 3A, secondary coil 62 with center tap) that provides/supplies voltage for microprocessor 74 via rectify diode D1 (i.e., a power supply unit coupled with the second rectifying unit and configured to apply the second voltage to a wireless receiving chip) and charges supercapacitor 72 include battery (‘153, fig. 3A, SuperCaps 72 and the abstract) (i.e., a charging unit coupled with the first rectifying unit and configured to apply the first voltage to a battery, and also see fig. 14A).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling to combine Baarman and Hirahara to use Hirahara’s voltage outputs to distribute for providing voltage (power) to microprocessor 74 and charging supercapacitor 72 (i.e., battery) that can be charge sufficiently to delivery power/voltage to the wireless power receiver to function much more quickly than would be required if the system relied solely on battery charging (‘153, col. 3, ll. 62-64). 
With respect to claims 2 and 13: Hirahara and Baarman teach a voltage booster sub-circuit 76 to increase higher voltage as a third voltage (‘153, fig. 3A, booster sub-circuit 76), instead of “a step-down circuit” to decrease the second voltage to a third voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention to replace the Baarman’s booster sub-circuit with step-down circuit to decrease (change) the voltage out for voltage required application that can be done without undue experiment. 
With respect to claim 3: Hirahara and Baarman teach the apparatus of claim 1, wherein the first voltage is higher than the second voltage (‘466, fig. 5, first voltage 14V and second voltage 7V).
With respect to claim 4: Hirahara and Baarman teach the apparatus of claim 1, further comprising a capacitor coupled in the coil and coupled with the first rectifying unit and the second rectifying unit via the first end (‘153, fig. 3A, capacitor C5).
With respect to claims 6 and 19: Hirahara and Baarman teach the apparatus of claim 1, wherein the tap comprises a first tap and a second tap (‘466, fig. 1 and fig. 6, coils 9, 13, and 14 that results different taps in which first tap and second tap; ‘153, fig. 3A and fig. 14A, replaces a R30 with separate coil that creates another tap in which first tap and second tap), the coil defined by the first end and the first tap of the coil is configured to provide the second voltage, the coil defined by the first end and the second tap of the coil is configured to provide a fourth voltage, and the second rectifying unit is coupled with the first end and the first tap of the coil (‘466, fig. 1 and fig. 6, provides different voltage corresponding to taps, such as 140V, 15, and 7V; and also see ‘153, fig. 3A and fig. 14A, secondary coil with number of taps P3-P5 and are supply voltage to supercap/battery, while other supply voltage to controller 74’).
With respect to claim 7: Hirahara and Baarman teach a plurality of coils from multiple taps at different locations that gives different voltages (‘466, fig. 1 and fig. 5, provides different voltage corresponding to taps, such as 140V, 15, and 7V; and also see ‘153, fig. 3A and fig. 14A, secondary coil with number of taps P3-P5 and are supply voltage to supercap/battery, while other supply voltage to controller 74’).
However, Hirahara and Baarman does not teach the second tap is adjustable in position.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention can modify Hirahara’s coils from fig. 1 and fig. 5 to adjust different locations of the tap to have different voltage for different applications.
With respect to claims 8 and 20: Hirahara and Baarman teach the apparatus of claim 6, further comprising: a third rectifying unit coupled with the first end and the second tap of the coil, wherein the charging unit is coupled with the third rectifying unit and is configured to apply one of the first voltage and the fourth voltage to charge the battery (‘153, fig. 3A and fig. 14A, secondary coil with number of taps P3-P5 and are supply voltage to supercap/ battery, while other supply voltage to controller 74’).
With respect to claim 9: Hirahara and Baarman teach the apparatus of claim 8, wherein more than one second tap is provided, and more than one third rectifying unit is provided, wherein each of the more than one third rectifying unit is coupled with the first end and a corresponding second tap (‘153, fig. 1, rectifiers 11, 15, and 16, notes, GND also consider as first end).
With respect to claim 14: Hirahara and Baarman teach the apparatus of claim 1, wherein the charging unit comprises a converting circuit configured to perform voltage control on the first voltage received from the first rectifying unit (‘153, fig. 3A and fig. 3B), wherein the converting circuit comprises: a stabilizing circuit coupled with the first rectifying unit; and a control circuit coupled with the battery and configured for constant voltage and constant current control (‘153, col. 6, ll. 58-64).
With respect to claim 15: Hirahara and Baarman teach the apparatus of claim 1, wherein a position of the tap is determined according to a voltage required by the wireless receiving chip (‘466, fig. 1, tap creates coils 6, 13, and 14 and also see fig. 5; and ‘153, fig. 3A and 14A).
With respect to claim 16: Hirahara and Baarman teach the apparatus of claim 1, further comprising: a communication unit configured to communicate with a wireless power supply apparatus to determine a present wireless charging mode (‘466, fig. 1, coupler 28, ‘153, fig. 3B, communication circuit 82, col. 7, ll. 20-47 and col. 8, ll. 18-25).
With respect to claim 17: Hirahara and Baarman teach the apparatus of claim 16, further comprising: 
a detecting circuit coupled with the charging unit and the communication unit (‘153, fig. 3B, communication circuit 82, col. 7, ll. 20-47 and col. 8, ll. 18-25), and configured to detect (i.e., monitor) a current or a voltage outputted from the charging unit and send information on the current or voltage detected to the communication unit (‘153, col. 8, ll. 10-17), 
wherein the communication unit is further configured to communicate the information to the wireless power supply apparatus, and according to the information received, the present wireless charging mode is adjusted at the wireless power supply apparatus (‘153, col. 8, ll. 18-53).

Claim(s) 5, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara (U.S. Pat. 5,920,466) in view of Baarman et al., (U.S. Pat. 8,531,153) and further interview of Winkler et al., (U.S. Pub. 2018/0013309).
With respect to claim 5: Hirahara and Baarman teach the apparatus of claim 1, further comprising: the first and second rectifiers to connected to the first end. But does not teach capacitors between first end and rectifiers.
Winkler teaches a sensing circuit 302 that includes capacitor 306/310 and switch 308/312 between coil 303 and rectifier 316 (‘309, see fig. 3 and par. 29).
 It would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention to combine Winkler and Hirahara and Baarman to have the sensing circuit that support an active power delivery phase during which power is delivery to load based on the voltage level from sensing circuit (‘309, par. 29-30).


With respect to claims 10-11 and 14: Hirahara and Baarman teach first end and second end of coils, the first rectifying unit, the third rectifying units (‘466, fig. 1, fig. 5, coil 9s, 13, and 14, rectifiers 11, 15, 16, and 20) and also first switch 10 and microcontroller 41 control switch 10 on/off for coil 8 and rectifier 11 (‘466, fig. 1).
However, Hirahara and Baarman does not teach second switch for selecting which voltage to use from plurality of voltages.
Winkler teaches plurality of switches (first and second switch) (‘309, see fig. 3 and par. 29).
 It would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention to combine Winkler and Hirahara and Baarman to modify Hirahara’s switch to have multiple switches for each coil for selecting which voltage level that support an active power delivery phase during which power is delivery to load based on the voltage level from sensing circuit (‘309, par. 29-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851